COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Julio J. Lebron

Appellate case number:    01-15-00411-CR

Trial court case number: 2020596

Trial court:              County Criminal Court at Law No. 15 of Harris County

        On May 11, 2015, after the record was complete, appellant filed an opening brief in this
appeal. The Court orders that the State’s response, if any, be filed by no later than Friday, May
29, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: May 21, 2015